DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Response to Amendment
Upon the entry filed on 25 August 2022, the currently pending claims are Claims 1-6.  
	Based on applicants’ remarks and arguments (e.g. CVs and density), the 103 rejections based on Wu or Watanabe and Wu are withdrawn.  However, they are not found persuasive regarding the Mukai or Watanabe and Mukai and the 103 rejections are maintained.  
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (WO2019074072A1 – the US20210071320A1 equivalent document is cited from hereon).
	It is noted that Mukai is available as a prior art reference based on its foreign priority.
	Claims 1, 2, 4 and 5: Mukai discloses a CNT fiber that is constituted of an aggregate of aligned carbon nanotubes with a diameter of 5 nm or less and a length of 1 micron or more (abs, ¶34, examples 1-5 and Fig 2 with accompanying text). Further, Mukai discloses the feature of employing the coefficient of variation basis to optimize the structural variables of the CNTs and the fiber thus gaining enhanced density, conductivity, high strength and flexibility properties (abs, ¶2, and 29-30).  The Mukai reference discloses the claimed invention but does not explicitly disclose the claimed structural parameters such as the length, CV and diameter parameters. Given that the that Mukai discloses optimizing the structural variables of the CNTs and fibers by optimizing the CNT diameter, the CNT length and the fiber density/alignment, it would have been obvious to one of ordinary skill in the art at the time of the invention to gain the benefit enhanced density, conductivity, high strength and flexibility properties as motivated by Mukai (¶2, 29, 30 and examples). Applicant is reminded that the patent office is not equipped to test the structural and chemical values of the fiber.  Here, the examiner relies on known variables and the expressed motivation to optimize the known variables to achieve the same desired behavior – thus, the ensuing properties would be achieved from the resulting optimized fiber/wire. 
	Claim 3: Mukai discloses a density of 0.6 g/cm3 (examples).
	Claim 6: Mukai discloses the single fiber (Fig 2).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (cited in the IDS) in view of Mukai.
	The disclosure Mukai is relied upon as set forth above.
Claims 1-5: Watanabe discloses a CNTs wire comprising an aggregate of CNTs having a diameter less than 5 nm such as 2-2.9 nm and length of greater than 20 microns, (abs, ¶57, Figs 1, 3 and 12 with accompanying text). Further, Watanabe is motivated to optimize the structural variables of the CNTs and the wire to achieve enhanced conductivity, current capacity, elasticity, and mechanical strength (¶4 and examples). The Watanabe reference discloses the claimed invention but does not explicitly disclose the claimed structural parameters such as length, CV, density and diameter.  In an analogous art, the Mukai or Wu reference discloses that optimizing the structural variables of CNTs is well known in the art to achieve a wire/fiber with enhanced conductivity, current capacity, elasticity, and/or mechanical strength (see above).  One of ordinary skill in the art would have recognized that applying the known technique of Mukai or Wu to the teachings of Watanabe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of enhanced conductivity, current capacity, elasticity, and/or mechanical strength.
	Claim 6: Watanabe and Mukai or Wu disclose the single wire (Watanabe: Figs 1 and 12 with accompanying text).
Response to Arguments
Applicant’s arguments, see pp 4, 5, 7 and 8, filed 25 August 2022, with respect to Wu or Watanabe and Wu have been fully considered and are persuasive.  The rejections of claims 1-6 based on Wu or Watanabe and Wu have been withdrawn. 
Applicant's arguments filed 08/25/2022 regarding the Mukai or Watanabe and Mukai have been fully considered but they are not persuasive.
Applicant argues that Mukai does not disclose the dispersion/variety of the diameter and length variables of the CNTs  based on the CV (length) > 0.40 range and CV (diameter) < 0.18 range since Mukai discloses a high proportion of thin CNTs and there is no motivation to optimize the diameter and/or length of the CNTs based on the claimed ranges (pp 5 and 6).
	The examiner respectfully disagrees and notes that Mukai discloses an aggregate of aligned carbon nanotubes with a diameter of 5 nm or less, a length of 1 micron or more and a CV diameter of less than 0.20 – which all falls within the claimed ranges - (abs, ¶34, examples 1-5 and Fig 2 with accompanying text). Further,  Mukai discloses optimizing the structural variables  such as the density of the aggregates – which is similar to applicant’s aim (¶14, 32, 39, 75 and 78). Thus, it would have been well within the purview of a skilled artisan to optimize known structural variables to gain the benefit of an enhancing the fiber density, conductivity, current capacity, elasticity, and/or mechanical strength. In particular, Mukai discloses the claimed structural variables and there is no evidence nor teaching that the optimization of the structural variables would be repugnant to a skilled artisan.
	Additionally, applicant seems to argue the unexpected results of the numerical ranges. In order to overcome the prima facie case of obviousness for the numerical range claim limitation, the applicant may show (1) criticality or unexpected result of the range, (2) the prior art teaches away from the claim or (3) a pertinent secondary factors to rebut the rejection under 35 USC 103. MPEP 2144.05. Here, the applicant intends to show the criticality or unexpected results of the CV diameter, CV length, length and diameter ranges. However, it is noted that (a) Mukai teaches a similar CNT fiber with similar structural variables and (b) the claimed limitations are not commensurate with the unexpected results of Table 1 in applicant’s specification. For example, the CV diameter range of 0.18 is not listed and values of 0.3 (example 4) to 0.88 (example 10)  seem to be the range of the unexpected results. Similarly, the length, CV length and % population ranges do not seem to be commensurate. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Thus, the declaration has been found insufficient to overcome the rejections and the rejections are maintained.

Applicant argues that Watanabe does not cure the deficiencies of Mukai since Watanabe is silent regarding any CV diameter/length ranges (pp 7).
	The examiner notes that a proper rebuttal of the deficiencies of Mukai has been provided (see above) thus the rejection is maintained since the argument is based on the deficiencies in Mukai.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764